     USDC IN/ND case 2:19-cv-00106 document 1 filed 03/20/19 page 1 of 7


                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF INDIANA
                           HAMMOND DIVISION


UNITED STATES OF AMERICA, )
                              )
                 Plaintiff,   )
           v.                 )
                              )            Cause No. 2:19-cv-106
$139,000.00 in U.S. Currency, )
                              )
                 Defendant.   )


                       VERIFIED COMPLAINT IN REM

      Plaintiff, United States of America, by its attorneys, Thomas L. Kirsch

II, United States Attorney for the Northern District of Indiana, and Orest

Szewciw, Assistant United States Attorney, brings this complaint and alleges

as follows in accordance with Supplemental Rule G(2) of the Federal Rules of

Civil Procedure:

                           NATURE OF THE ACTION

      1. This is an action to forfeit and condemn to the use and benefit of

the United States of America, pursuant to 21 U.S.C. ' 881(a)(6), U.S.

Currency in the amount $139,000.00 (hereinafter referred to as "defendant

property@).

                          THE DEFENDANT IN REM

      2.      Defendant property was seized on September 22, 2018, from

Dengming Chen and Qihua Chen, in Lake County, Indiana. Defendant

property is in the custody of the United States Marshal’s Service in South
     USDC IN/ND case 2:19-cv-00106 document 1 filed 03/20/19 page 2 of 7


Bend, Indiana.

                           JURISDICTION AND VENUE

           3. Plaintiff brings this action in rem in its own right to forfeit and

condemn the defendant properties. This Court has jurisdiction over an

action commenced by the United States under 28 U.S.C. ' 1345, and over an

action for forfeiture under 28 U.S.C. ' 1355(a).

       4. This Court has both in rem and subject matter jurisdiction over

the defendant property under 28 U.S.C. ' 1355(b)

       5. Venue is proper in this district pursuant to 28 U.S.C. '1395(b),

because the defendant property was found within this district.

                            BASIS FOR FORFEITURE

      6. The defendant property is subject to forfeiture pursuant to 21

U.S.C. ' 881(a)(6), because it constitutes money furnished or intended to be

furnished in exchange for a controlled substance in violation of the Controlled

Substances Act.

                                        FACTS

      7. On September 22, 2018, a law enforcement officer conducted a

traffic stop of a vehicle, a 2016 Porsche Cayenne (“Porsche”) driven by

Dengming Chen (“D. Chen”). Also in the vehicle was a passenger, Qihua

Chen (“Q. Chen”). The officer asked D. Chen to step out of his vehicle and sit

in the police vehicle while the officer conducted a registration check of the

vehicle.
     USDC IN/ND case 2:19-cv-00106 document 1 filed 03/20/19 page 3 of 7


      8. The officer inquired of D. Chen the purpose of their travel. D.

Chen stated they were driving to San Francisco from New York to visit

family. A vehicle registration check showed that the vehicle registered to a

Xinfang Liang. When the officer asked D. Chen to whom the vehicle

belonged, D. Chen stated that he didn’t know, then changed his answer and

stated it belonged to Q. Chen, the passenger. The officer asked D. Chen

whether there were any weapons, drugs or large amounts of currency in the

Porsche. D. Chen stated “no.” The officer requested and D. Chen consented

to a search of the Porsche. D. Chen stated there was no luggage in the

vehicle.

      9. During the conversation with D. Chen, the officer observed Q. Chen

exit the Porsche and pace around in a manner the officer deem anxious. The

officer then approached the Porsche and spoke with Q. Chen and asked the

purpose of their travel. Q. Chen stated they were traveling to Sacramento to

meet a friend. He also stated that the Porsche belonged to his wife. The

officer asked Q. Chen whether there were any weapons, drugs or large

amounts of currency. Q. Chen stated “no,” and stated that there was no

luggage in the vehicle. The officer requested and Q. Chen consented to a

search of the Porsche.

      10. While conducting a search of the Porsche, the officer discovered a

backpack on the rear floorboard behind the front passenger seat. Inside the

backpack was a red plastic bag marked “Duty Free” containing several
     USDC IN/ND case 2:19-cv-00106 document 1 filed 03/20/19 page 4 of 7


rubber-banded bundles of U.S. currency. The currency consisted of 6,950

$20s. Also in the backpack were two black plastic vacuum-sealed packages

containing several rubber-banded bundles of U.S. currency. Four i-phones

were also found in the vehicle, along with luggage.

      11. Other officers arrived at the scene. Upon questioning by them, D.

Chen stated that he was riding along with Q. Chen in hopes of finding a job.

D. Chen stated that he knew they were heading to California but was not

clear on the reason for the trip. He stated he had no knowledge of the

currency in the vehicle. Q. Chen stated that he owned a construction

company in New York and that about $100,000.00 of the currency in the

vehicle was his and the remaining amount belonged to two friends who he

refused to name. Q. Chen stated he was traveling to California in hopes of

finding a place to purchase or rent as an office that would serve as a place of

business for a similar construction company (as the one in New York). Q.

Chen stated he was unsure how long he would stay in California, was not

working with a realtor and did not have any particular properties in mind to

rent or purchase.

      12. The officer then read a consent form to Q. Chen for the search of

his cellular phones. Q. Chen signed the consent form, unlocked his phones

and gave the officer the pin codes. The officers saw texts and videos

containing incriminating statements pertaining to the sale and purchase of

marijuana. The videos showed a large marijuana grow inside a residence,
        USDC IN/ND case 2:19-cv-00106 document 1 filed 03/20/19 page 5 of 7


which videos appear to have been taken by Q. Chen, as they included his

voice on the video. In addition, several receipts were located in the phone

data from FedEx pertaining to shipments from California to Q. Chen in New

York.

        13. A further review of Q. Chen’s phone revealed receipts in the

“images” and “video” sections indicating shipments each weighing several

pounds via 3 day overnight from California to New York and New Jersey.

Within the “chats” section of the phone were several conversations between

Q. Chen and others clearly indicating Q. Chen was selling marijuana.

Specifically, amounts, quality and cost were discussed while arranging the

sale.

        WHEREFORE, the plaintiff requests that the defendant property be

forfeited and condemned to the United States of America; that Warrant of

Arrest In Rem be issued for defendant properties; that the plaintiff be

awarded its costs and disbursements in this action; and for such other relief

this court deems proper and just.



                                Respectfully submitted,

                                THOMAS L. KIRSCH II
                                UNITED STATES ATTORNEY
USDC IN/ND case 2:19-cv-00106 document 1 filed 03/20/19 page 6 of 7


                  By:   /S/ Orest Szewciw
                        Orest Szewciw
                        Assistant U.S. Attorney
                        5400 Federal Plaza, Suite 1500
                        Hammond, Indiana 46320
                        (219)937-5500; fax: 219-852-2770
                        email:orest.szewciw@usdoj.gov
USDC IN/ND case 2:19-cv-00106 document 1 filed 03/20/19 page 7 of 7
JS 44 (Rev. 12/12)                                                          CIVIL COVER SHEET
                         USDC IN/ND case 2:19-cv-00106 document 1-1 filed 03/20/19 page 1 of 2
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
                                                                                                             $139,000.00 in U.S. Currency
             United States of America

    (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant                Lake
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
      Orest Szewciw
      Assistant U.S. Attorney
      5400 Federal Plaza, Suite 1500, Hammond, IN 46320

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                            and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF           DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1           ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                             of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2        ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3        ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                    FORFEITURE/PENALTY                           BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY             ’ 625 Drug Related Seizure             ’ 422 Appeal 28 USC 158            ’   375 False Claims Act
’   120 Marine                       ’   310 Airplane                  ’ 365 Personal Injury -             of Property 21 USC 881           ’ 423 Withdrawal                   ’   400 State Reapportionment
’   130 Miller Act                   ’   315 Airplane Product                Product Liability       ’ 690 Other                                  28 USC 157                   ’   410 Antitrust
’   140 Negotiable Instrument                 Liability                ’ 367 Health Care/                                                                                      ’   430 Banks and Banking
’   150 Recovery of Overpayment      ’   320 Assault, Libel &                Pharmaceutical                                                   PROPERTY RIGHTS                  ’   450 Commerce
        & Enforcement of Judgment             Slander                        Personal Injury                                                ’ 820 Copyrights                   ’   460 Deportation
’   151 Medicare Act                 ’   330 Federal Employers’              Product Liability                                              ’ 830 Patent                       ’   470 Racketeer Influenced and
’   152 Recovery of Defaulted                 Liability                ’ 368 Asbestos Personal                                              ’ 840 Trademark                            Corrupt Organizations
        Student Loans                ’   340 Marine                          Injury Product                                                                                    ’   480 Consumer Credit
        (Excludes Veterans)          ’   345 Marine Product                  Liability                             LABOR                        SOCIAL SECURITY                ’   490 Cable/Sat TV
’   153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY            ’   710 Fair Labor Standards           ’   861 HIA (1395ff)               ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’   350 Motor Vehicle             ’ 370 Other Fraud                      Act                           ’   862 Black Lung (923)                   Exchange
’   160 Stockholders’ Suits          ’   355 Motor Vehicle             ’ 371 Truth in Lending        ’   720 Labor/Management               ’   863 DIWC/DIWW (405(g))         ’   890 Other Statutory Actions
’   190 Other Contract                       Product Liability         ’ 380 Other Personal                   Relations                     ’   864 SSID Title XVI             ’   891 Agricultural Acts
’   195 Contract Product Liability   ’   360 Other Personal                  Property Damage         ’   740 Railway Labor Act              ’   865 RSI (405(g))               ’   893 Environmental Matters
’   196 Franchise                            Injury                    ’ 385 Property Damage         ’   751 Family and Medical                                                ’   895 Freedom of Information
                                     ’   362 Personal Injury -               Product Liability                Leave Act                                                                Act
                                             Medical Malpractice                                     ’   790 Other Labor Litigation                                            ’   896 Arbitration
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’   791 Employee Retirement              FEDERAL TAX SUITS                ’   899 Administrative Procedure
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:                       Income Security Act            ’ 870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                         or Defendant)                       Agency Decision
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                               ’ 871 IRS—Third Party              ’   950 Constitutionality of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                               26 USC 7609                         State Statutes
’   245 Tort Product Liability               Accommodations           ’ 530 General
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from               ’ 6 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District                   Litigation
                                                                                                                                (specify)
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          28 U.S.C. § 1345
VI. CAUSE OF ACTION Brief description of cause:
                                          Asset Forfeiture
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                  DEMAND $                                      CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                      JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                                DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
03/20/2019                                                              s/ Orest Szewciw
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                              MAG. JUDGE

                 Print                               Save As...                                                                                                                      Reset
JS 44 Reverse (Rev. 12/12)

                         USDC IN/ND case 2:19-cv-00106 document 1-1 filed 03/20/19 page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
         sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
         one nature of suit, select the most definitive.

V.       Origin. Place an "X" in one of the six boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407.
         When this box is checked, do not check (5) above.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
    USDC IN/ND case 2:19-cv-00106 document 1-2 filed 03/20/19 page 1 of 2


                       UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF INDIANA
                         HAMMOND DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
                  Plaintiff,                )
            v.                              )
                                            )     Cause No. 2:19-cv-106
                                            )
$139,000.00 in U.S. Currency,               )
                                            )
                  Defendant.                )


                    WARRANT FOR ARREST IN REM

TO: THE UNITED STATES MARSHAL FOR THE NORTHERN
DISTRICT OF INDIANA AND/OR ANY OTHER DULY AUTHORIZED LAW
ENFORCEMENT OFFICER:

       WHEREAS, on March 20, 2019, the United States of America filed a
verified complaint for civil forfeiture in the United States District Court for
the Northern District of Indiana against the above-named defendant
property, alleging that said property is subject to seizure and civil forfeiture
to the United States for reasons mentioned in the complaint;

      NOW THEREFORE, you are hereby commanded to arrest and take
into your possession the above-named defendant property and to use
whatever means appropriate to protect and maintain it in your custody until
further order of the Court.

      YOU ARE FURTHER COMMANDED to provide notice of this action to
any person thought to have a potential interest in or claim against the
defendant property by serving upon such person or to the attorney
representing the potential claimant with respect to the seizure of the
property, a copy of this warrant of arrest in rem and the verified complaint,
in a manner consistent with the principles of service of process of an action in
rem under the Supplemental Rules for Admiralty or Maritime and Asset
Forfeiture Claims, Federal Rules of Civil Procedure.
    USDC IN/ND case 2:19-cv-00106 document 1-2 filed 03/20/19 page 2 of 2


       This warrant provides notice that in order to avoid civil forfeiture of the
property, any person claiming an interest in, or right against, the property
must file a claim in the court where the action is pending, pursuant to Rule G
of the Supplemental Rules for Admiralty or Maritime and Asset Forfeiture
Claims. The claim must identify the specific property claimed, identify the
claimant and state the claimant’s interest in the property, be signed by the
claimant under penalty of perjury, and be served on the government attorney
handling the case. A claimant must file a claim no later than 35 days after
the date the notice is sent or, as applicable, no later than 30 days after the
date of final publication of the notice of civil forfeiture. In addition, any
person having filed such a claim shall also file an answer or motion to the
complaint no later than 20 days after the filing of the claim.

       All claims and answers or motions for the defendant property must be
filed with the Office of the Clerk, United States District Court for the
Northern District of Indiana, 5400 Federal Plaza, Hammond, Indiana 46320,
and a copy of the claim and answer or motion sent to Assistant United Sates
Attorney Orest Szewciw, United States Attorney’s Office, 5400 Federal Plaza,
Suite 1500, Hammond, Indiana 46320.
      Additional procedures and regulations regarding this forfeiture action
are found at 19 U.S.C. §§1602-1621.


      YOU ARE FURTHER COMMANDED, promptly after execution of this
process, to file the same in this Court with your return thereon, identifying
the individuals upon whom copies were served and the manner employed.




Dated:                               Robert N. Trgovich
                                     Clerk of the Court



                               By:   ____________________
                                     Deputy Clerk
